DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission of Specification amendment, filed on 07/19/2022, is acknowledged. Applicants’ submission, filed on 07/19/2022, addressing claims 1 and 3-7 rejection from the non-final office action (04/28/2022), by amending claim 1 and adding  new claims 8-12 is entered and will be addressed below.

Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The ” a heating means” in claim claim 1, this is considered as a sheathed heaters ([0010]) or the equivalent thereof. A plurality of sheathed heaters is further limited in claim 3.
The “a moving means” of claim 1, this is considered as “the moving means 5 such as a direct-drive motor, air cylinders” ([0028]) or the equivalent thereof.

The “a restriction means” of claim 6, this is considered as restriction parts 8a, 8b, and a pair of restriction parts 8c ([0031] and claim 7).
The “a first and a second restriction parts” of claim 7, these are considered as columnar projections 81a, 82a and receiving members 82a, 82b ([0031]) or the equivalent thereof.
The “third restriction parts” is considered as curved at a curvature coinciding with that of the lid body 34 ([0032]) or the equivalent thereof. However, claim 6 only requires plate shape lid body, claim 7 is considered either curved, planar or other shaped restriction parts. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The ”a vapor deposition unit” of claim 1 is not considered under 112f, because it is  structurally modified by the rest of the claim.

The “a plurality of sheathed heaters held in position by the supporting frame so as to lie opposite to the outer wall surface of the inside vessel … so that each of the sheathed7 Attorney Docket No.: 1015-0234heaters respectively disposed to lie opposite to respective regions can be charged with a predetermined current value”, this includes sheathed heaters on the outer wall of the inside vessel or away from the inside vessel. Similar interpretation for “opposite” in claim 7.

The newly added limitation “wherein the lid body and the discharge opening are in a rectangular shape” of claim 9, this is considered as in a plan view (projection to X-Y plane). Applicants’ Fig. 4 clearly shows the lid body 35 is curved. Claim 9 will be examined inclusive flat or curved lid body. Note curved lid is cited in conclusion in US 20140212600.
Claim Objections
Claim 10 is objected to because of the following informalities:  “on an upper surface of the lid body 34” the label 34 should be removed.  
Claim 11 is objected to because not ending with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation of “wherein the lid body is extending in a direction from the upper surface of the outside vessel towards and beyond the upper surface of the inside vessel, wherein the direction is an axial direction of the can-roller”, Applicants argue that this limitation is supported by Fig. 3. In case Applicants argue the upper surface is a top surface, Fig. 3 clearly shows the lid body 34 is not on the top surface of the outside vessel 31, and the lid body 34 is on the top surface of the inside vessel 33.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitation of “wherein the lid body is extending in a direction from the upper surface of the outside vessel towards and beyond the upper surface of the inside vessel, wherein the direction is an axial direction of the can-roller”, it is not clear “the upper surface” is a top surface or an upper portion of the lateral surface. In case of the latter, any portion of the upper region of the outside vessel can be compared with another upper region of the inside vessel and “beyond” can be easily selected by different “upper surface”.

Claim 8 will be examined inclusive all of the above interpretations.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 20120141677, hereafter ‘677), in view of Anderson (US 4550411, hereafter ‘411), Ruth (US 20180245208, hereafter ‘208), and SAITOU et al. (US 20150114291, hereafter ‘291).
‘677 teaches some limitations of:
Claim 1: a thin film manufacturing method which realizes stable, highly-efficient film formation using a nozzle-type evaporation source while avoiding unnecessary scattering and deposition of a film formation material before the start of the film formation (abstract, the claimed “A vapor deposition unit for a can-roller comprising”, see Fig. 2):
 An evaporation source 19 is provided in the evaporation chamber 16 … The evaporation source 19 holds a film formation material 15, has a semi-sealed structure including an opening surface 14, and is heatable (Fig. 2, [0043], 3rd and 7th sentences, note some other embodiments also read into claim 1, the claimed “a container box for containing therein a vapor deposition material; and a heater for heating the vapor deposition material inside the container box, the container box having formed through one surface thereof a discharge opening”), The evaporation source 19 having the semi-sealed structure accommodates the film formation material 15 and has the opening surface 14 which allows the evaporation and scattering of the evaporated material ([0046], the claimed “for discharging the vapor deposition material that has been sublimated or vaporized by heating”),
A conductance variable structure 34 is provided between the evaporation chamber 16 and the film forming chamber 17 ([0043], 4th last sentence), the moving mechanism 35 is a lifting mechanism including a stage 33 on which, for example, the evaporation source 19 is mounted. The lifting mechanism can be constituted by, for example, an oil-pressure cylinder, a ball screw, and a gear ([0047], the claimed “wherein the vapor deposition unit further comprises a moving means disposed inside a storing chamber whose one surface forms an opening, provided that a direction facing the opening of the storing chamber is defined as an upper side”), By moving up or down the stage by the lifting mechanism, the opening surface 14 formed at the upper portion of the evaporation source 19 can be moved close to or away from the substrate provided above the evaporation source ([0047], 3rd sentence, the claimed “the moving means being arranged to move forward or backward in an up-and-down direction the vapor deposition unit inside the storing chamber”, note evaporation chamber 16 is the claimed “a storing chamber”).

	‘677 does not teach the other limitations of:
	Claim 1: (1A) a heating means (for heating the vapor deposition material inside the container box),
	(1B) and wherein the container box is provided with: an outside vessel whose upper surface is open; a supporting frame fixed to an inner wall surface of the outside vessel; an inside vessel disposed on an inside of the supporting frame and containing therein the vapor deposition material; and a lid body covering an opening on an upper surface of the outside vessel and of the inside vessel, respectively, the lid body being adapted to be formed therethrough the discharge opening, 
(1C) the discharge opening being smaller than a width of the can-roller; and 
(1D) a plurality of supporting pins disposed at predetermined positions of the supporting frame in a manner to protrude inward of the supporting frame such that the inside vessel, when stored inside the outside vessel, is supported by each of the supporting pins.  
Claim 3: wherein the heating means is constituted by a plurality of sheathed heaters held in position by the supporting frame so as to lie opposite to the outer wall surface of the inside vessel, and wherein the outer wall of the inside vessel is divided into a plurality of regions so that each of the sheathed7 Attorney Docket No.: 1015-0234heaters respectively disposed to lie opposite to respective regions can be charged with a predetermined current value.  

	‘677 seem to show heater wire enclosed between two vessels. ‘677 is silent on the detail construction of the evaporation source 19 and its heater.

‘411 is analogous art in the field of A molecular or atomic beam source for use in molecular beam epitaxy comprises a hollow cylindrical crucible … allows the crucible to be operated at higher temperatures than conventional sources and permits higher intensity molecular beams to be produced with true Knusden type evaporation (abstract). ‘411 teaches that Referring first to FIG. 1, which has been expanded in the radial direction for the sake of clarity… Tube 14 carries three circular flanges 16 on its outer surface which support another tantalum tube 17. Flange 2 is attached to the end of tube 17 to support the mouth of the crucible. A spiral coil of stainless steel tubing 18 is wound over tube 17, and this is enclosed by another tube 19 (col. 8, lines 17-52, note flange 2 corresponds to the claimed “lid body”), The restraining means may conveniently take the form of a disc or discs of insulating material containing four large circular slots, such as 23 in FIGS. 1 and 2 (col. 10, lines 2-4, the the insulating disc 23 and flanges 16 read into the claimed supporting frame), Each heating element, generally indicated by 22, is mounted on two supporting brackets 24 (col. 8, lines 66-67, see also Fig. 4, Fig. 1 shows bracket is inward of the flanges 16 in vertical and in the radial direction, as heating elements 22 are held by supporting brackets 24, it is also held by the insulating disc 23 and flanges 16, the claimed “a plurality of heaters held in position by the supporting frame”), In the cell illustrated in FIGS. 1 and 2, four heating elements 22 are symmetrically disposed around crucible 1 (col. 9, lines 57-59), for the purpose of temperature gradient along the cell can be adjusted, usually to minimise it (col. 3, lines 66-67).

‘208 is analogous art in the field of evaporation sources used for physical vapor deposition of material onto substrates and more particularly for controlled coating of large substrates (abstract). ‘208 teaches that The evaporation source 100 includes a crucible assembly 200 that includes a crucible 201 and heater 220. The heater 220 provides heat to melt and evaporate the deposition material 75 (e.g., selenium) in an interior region 204 of the crucible 201 during processing (Fig. 1B, [0032]), the evaporation source 100 further includes a heat shield assembly 700 disposed around the thermal isolation assembly 500 and the cooling assembly 600 to further prevent external heat loads from causing thermal disturbances within the interior region 204 of the crucible 201. The heat shield assembly 700 includes one or more side wall portions 710, one or more base portions 720, and a lid portion 730 ([0037], again, the heat shield assembly is the claimed “an outside vessel” and lid portion 730 is the claimed “lid body”), FIG. 7B is a perspective sectional view of a side wall portion 710 and a portion of the frame 740 of the heat shield assembly 700 ([0079]), The evaporation source 100 further includes a leg assembly 800. The leg assembly 800 provides support for other assemblies within the evaporation source 100, such as the thermal isolation assembly 500, the cooling assembly 600, and the heat shield assembly 700. Adjustment and positioning of the leg assembly 800 also determines where the evaporation source 100 is positioned within the vacuum chamber 11. In some embodiments, the feet 820 of the leg assembly 800 are positioned on a portion of the wall 12 of the vapor deposition system 10. In one configuration, the leg assembly 800 includes a plurality of legs 810 and a plurality of feet 820 that are used to level and vertically position the evaporation source 100 relative to the substrate 50 and thermally isolate the evaporation source 100 from portions of the vapor deposition system 10. In one example, the leg assembly 800 may include between about four feet 820 to about ten feet 820 that are positioned to evenly support the evaporation source 100. Each foot 820 may be connected to one to about eight legs 810, such as five legs 810. Each leg 810 includes an upper element 811 and a lower element 812 that are attached to each other. The upper element 811 is also attached to one of the assemblies, such as the thermal isolation assembly 500, the cooling assembly 600, or the heat shield assembly 700 ([0039], element 811 is the claimed “pin”), The heater 220 can include a heating cable 222, such as a sheathed heating cable ([0049]), for the purpose of deposition uniformity ([0002], last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the inner crucible 1, four heating elements 22 with the tube 19, and flanges 16 and circular insulator, brackets 24, flange 2 of ‘411 (or the evaporation source 100 of ‘208), as the evaporation source 19 of ‘677 (the limitations of 1B and 1D), for the purpose of temperature gradient along the cell can be adjusted, usually to minimise it, as taught by ‘411 (col. 3, lines 66-67). Furthermore, to have adopted sheathed heating cable of ‘208 as the heating elements 22 of ‘411 and then combined with ‘677 (the limitations of 1A and 3), for the purpose of deposition uniformity ([[0002], last sentence) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

‘291 is analogous art in the field of FILM FORMATION DEVICE (title), for forming an organic compound film having a uniform thickness on a film at a high film formation speed while transporting the film in a vacuum chamber (abstract), A center roller 3 having a cylindrical shape which is in contact with the film 10 and transports the film 10 is provided in the vicinity of the central portion inside the vacuum chamber 2; (Fig. 1(a), [0023]), As shown in FIG. 1(b), the vapor emission device 8 of the present embodiment has a vaporization unit 81 for vaporizing an organic compound monomer 33 in a liquid state, and the vaporization unit 81 is connected to a fifth vacuum evacuation device 80 which is independently controllable from a third vacuum evacuation device 60 in the film deposition chamber 6 ([0036]). ‘208 teaches that  the vapor-emitting port 85 is formed to have a width slightly smaller than the width of the center roller 3 (the film 10), and is configured so as to blow linearly the vapor 37 of the organic compound monomer in relation to the surface of the film 10 in the width direction ([0057], see Figs. 2(a)-2(b)).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a smaller vapor emitting port than the roller, as taught by ‘291, to the evaporation source 19 relative to a width of the roller/can 27 of ‘677, for the purpose of uniform film at a high film formation speed, as taught by ‘291 (abstract).

‘677 further teaches the limitations of:
Claim 4: A film forming apparatus 20 includes a vacuum chamber 22. During the preparation of the film formation, the vacuum chamber 22 is divided into an evaporation chamber 16 and a film forming chamber 17 provided adjacent to the evaporation chamber 16 ([0043], the claimed “further comprising a vacuum chamber”), a plurality of feed rollers 24, cans 27, and a core roller B26 are accommodated in an internal space of the film forming chamber 17. The evaporation sources 19, the moving mechanisms 35, and film formation reaction gas introduction tubes 30 are accommodated in an internal space of the evaporation chamber 16 ([0072], 4th-5th sentences, the claimed “having a can-roller”),
as shown in FIG. 5(5), the position of the evaporation source is moved up by the moving mechanism, so that the opening surface of the evaporation source is located close to the substrate ([0093], the claimed “wherein the storing chamber is mounted in position into a mounting opening opened in the vacuum chamber, the mounting being made from a side of the mounting opening, and wherein the vapor deposition unit is set in position in a posture in which the discharge opening of the container box lies perpendicularly to an axial line of the can-roller” and as shown in Fig. 5(5)).  
Claim 5: By moving up or down the stage by the lifting mechanism, the opening surface 14 formed at the upper portion of the evaporation source 19 can be moved close to or away from the substrate provided above the evaporation source ([0047], 3rd sentence, the claimed “wherein a distance between the discharge opening and a sheet-like base material that is wound around the can-roller is arranged to be variable by the moving means within a range of up-and-down stroke of the vapor deposition unit such that splashing distribution of the vapor deposition material sublimated or evaporated inside the container box is made adjustable”, note changing distance between the evaporation source and the substrate intrinsically change the vapor distribution to the substrate).  
Claim 9: the evaporation source may be a columnar shape having an opening on its upper surface or a rectangular solid shape having an opening on its upper surface ([0046], 2nd sentence, the claimed “wherein the lid body and the discharge opening are in a rectangular shape”, see also Fig. 2A of ‘208).

‘677 does not teach the limitations of:
Claim 6: provided that an axial direction of the can-roller is defined as an X-axis direction, that an up-and-down direction is defined as a Z-axis direction, and that a vertical direction crossing perpendicularly the X-axis and the Z-axis is defined as a Y-axis direction, wherein the lid body is elongated in the X-axis direction and has a plate shape, and 
wherein a restriction means is disposed in a manner to allow the lid body to thermally deform in the Y-axis direction and to allow the lid body to rotate about the Z-axis, but restrict displacement of the lid body in the X-axis direction and in the Y-axis direction.  
Claim 7: wherein the restriction means is provided with: a first and a second restriction parts which are disposed in a central region in the X-axis direction in a manner to lie opposite to outer edges of the discharge opening; and 8Attorney Docket No.: 1015-0234Application No.: to be assignedthird restriction parts which are disposed on outer edges on both end parts in the X-axis direction of the discharge opening.
Claim 10: wherein a first restriction part and a second restriction part are provided on an upper surface of the lid body 34.  

‘411 further teaches that that the crucible 1 can be removed for replacement or cleaning simply by releasing the spring clips 12 on flange 2 (Figs. 1 and 7, col. 10, lines 36-39).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have included the clips 12 of ‘411 to the four sides of the rectangular evaporation source when importing of ‘677, as the clips 12 at four sides of the rectangular evaporation source, they would have been at the location specified in claim 7. As for the allowing thermal deform in the Y direction and rotation but restrict in the X-direction, the examiner considers that the clips restricts thermal movement or rotation to some degree and partially allowing thermal movement to some degree. Note it would be obvious to have added clip at the center side of each of the four edge of rectangular for even applying clamping force.

Claim 12 is rejection for substantially the same reason as claims 4, 6, 7 rejection above.

	The combination of ‘677, ‘411, and ‘208 further teaches the limitations of:
	Claim 8: Fig. 1 of ‘411 (flange 2) and Fig. 1B of ‘208 (lid portion 730) both read into the claimed “wherein the lid body is extending in a direction from the upper surface of the outside vessel towards and beyond the upper surface of the inside vessel, wherein the direction is an axial direction of the can-roller” when used as the evaporation source 19 of ‘677.
Alternatively, claims 1, 3-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘677, in view of ‘411, ‘208, and Kim et al. (US 20140109829, hereafter ‘829).
In case Applicants argue that ‘411 and ‘208 does not teach the limitations of: “a plurality of supporting pins disposed at predetermined positions of the supporting frame in a manner to protrude inward of the supporting frame such that the inside vessel, when stored inside the outside vessel, is supported by each of the supporting pins“ of claim 1.

‘829 is analogous art in the field of LINEAR EVAPORATION SOURCE AND VACUUM DEPOSITION APPARATUS INCLUDING THE SAME (title). ‘829 teaches that Referring to FIGS. 2 to 4, the linear evaporation source 300 includes a crucible 310, a nozzle unit 320, a heater unit 330, a reflector 340, a cooling unit 350, ([0029]), The first reflector 341 is combined with the heater frame 331 while being spaced apart from the heater frame 331 by a predetermined distance. The first reflector 341 and the heater frame 331 may be combined with each other by a fixture pin PN (Fig. 3, [0038]). Note reflector 340 is considered as the claimed “supporting frame” which is connected/fixed to the cooling unit 350/outside vessel. Nozzle plate 321 corresponds to the claimed “lid body”. 


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have included fixture pin PN of ‘829 as part of the crucible construction of the evaporation source 19 of ‘677, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘677, ‘411, ‘208, and ‘291 (optionally with ‘829), as being applied to claim 10 rejection above, further Poole et al. (US 5976263, hereafter ‘263).
The combination of ‘677, ‘411, ‘208, and ‘291 (optionally with ‘829) does not teach the limitations of:
Claim 11: wherein the first restriction part and the second restriction part have a columnar projection respectively disposed in predetermined positions on the upper surface of the lid body; and 

‘263 is analogous art in the field of Sources Used In Molecular Beam Epitaxy  (title) A source for Molecular Beam Epitaxy (MBE) including an open-ended crucible and a removable orificed covered plate for covering the open end of the crucible (abstract). ‘263 teaches that the cover plate is attached by means of studs attached to a flange surrounding the crucible neck, the studs passing through pre-drilled holes in the cover plate, nuts (e.g. 39, FIG. 10) being used to secure the cover plate in place (Fig. 10, col. 8, lines 5-9, the stud has a columnar projection).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the clips 12 of ‘411 with studs and nuts, as taught by ‘263, and then combined with ‘677, ‘208, and ‘291 (optionally with ‘829), for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070077357 is cited for a plurality of pins attached between inside and outside vessel (Figs. 1-2). US 20140212600 is cited for curvature lid of deposition source (Fig. 12).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716